 



Exhibit 10.1
EMPLOYEE STOCK PURCHASE PLAN
FOR
PANERA BREAD COMPANY
(as amended August 10, 2007)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE 1.
  PURPOSE OF THE PLAN     1  
ARTICLE 2.
  DEFINITIONS     2  
2.1
  Beneficiary     2  
2.2
  Board     2  
2.3
  Code     2  
2.4
  Committee     2  
2.5
  Common Stock     2  
2.6
  Company     2  
2.7
  Designated Subsidiary     2  
2.8
  Eligible Employee     2  
2.9
  Fair Market Value of Common Stock as of the Applicable Grant Date     2  
2.10
  Grant Date     2  
2.11
  Option     2  
2.12
  Option Price     3  
2.13
  Participant     3  
2.14
  Plan     3  
2.15
  Quarterly Grant Date     3  
ARTICLE 3.
  ADMINISTRATION     4  
ARTICLE 4.
  MAXIMUM LIMITATIONS     5  
ARTICLE 5.
  BASIS OF PARTICIPATION AND GRANTING OPTIONS     6  
5.1
  Initial Eligibility     6  
5.2
  Restrictions on Participation     6  
5.3
  Commencement of Participation     6  
5.4
  Maximum Options Available to Participant     6  
5.5
  Reduction if Oversubscribed     7  
5.6
  Compensation     7  
ARTICLE 6.
  WITHDRAWAL     8  
6.1
  In General     8  
6.2
  Effect on Subsequent Participation     8  
6.3
  Termination of Employment     8  
ARTICLE 7.
  TRANSFERABILITY     9  
7.1
  Option Not Subject to Assignment     9  
7.2
  Designation of Beneficiary     9  
ARTICLE 8.
  ADJUSTMENT PROVISIONS     10  
ARTICLE 9.
  DISSOLUTION, MERGER AND CONSOLIDATION     11  
ARTICLE 10.
  CONDITIONS SUBSEQUENT TO EFFECTIVE DATE     12  
ARTICLE 11.
  LIMITATION ON OPTIONS     13  
11.1
  Plan Construction     13  
11.2
  Nondiscrimination     13  
ARTICLE 12.
  MISCELLANEOUS     14  
12.1
  Legal and Other Requirements     14  
12.2
  Termination and Amendment of the Plan     14  
12.3
  Application of Funds     14  

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page i

 



--------------------------------------------------------------------------------



 



             
12.4
  Withholding Taxes     14   12.5  
Right to Terminate Employment
    14   12.6  
Rights as a Stockholder
    14   12.7  
Leaves of Absence and Disability
    14   12.8  
Notices
    15   12.9  
Applicable Law
    15   12.10  
Elimination of Fractional Shares
    15  

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page ii

 



--------------------------------------------------------------------------------



 



EMPLOYEE STOCK PURCHASE PLAN
     WHEREAS, in 1992, pursuant to a vote of its stockholders, Panera Bread
Company (the “Company”) established an Employee Stock Purchase Plan (the “Plan”)
providing for the grant of options to purchase common stock of the Company to
employees who are employed by the Company or its subsidiaries on a regular
full-time basis; and
     WHEREAS, in 1997, the Plan was amended pursuant to a vote of the
stockholders of the Company; and
     WHEREAS, in May 2007, the Plan was further amended pursuant to a vote of
the stockholders of the Company; and
     WHEREAS, in August 2007, the Plan was further amended pursuant to the
authority of the Committee.
     NOW, THEREFORE, the Plan, as previously established and amended, and as
approved by the stockholders or the Committee, as appropriate, is hereby further
amended as follows:

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page iii

 



--------------------------------------------------------------------------------



 



ARTICLE 1. PURPOSE OF THE PLAN
     The purpose of this Employee Stock Purchase Plan is to give eligible
employees of Panera Bread Company, a Delaware corporation, and its Designated
Subsidiaries, an opportunity to acquire shares of its Common Stock, and to
continue to promote its best interests and enhance its long-term performance.

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 1

 



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS
     Wherever used herein, the following words and phrases shall have the
meanings stated below unless a different meaning is plainly required by the
context:
     2.1 Beneficiary. Beneficiary means the person or persons designated by an
Eligible Employee pursuant to Section 7.2.
     2.2 Board. Board means the Board of Directors of the Company.
     2.3 Code. Code means the Internal Revenue Code of 1986, as amended.
     2.4 Committee. Committee means the Compensation and Stock Option Committee
of the Board.
     2.5 Common Stock. Common Stock means shares of the Class A Common Stock of
the Company.
     2.6 Company. Company means Panera Bread Company, a Delaware corporation.
     2.7 Designated Subsidiary. Designated Subsidiary means any subsidiary of
the Company (as defined in Section 424(f) of the Code) designated by the Board
or Committee from time to time.
     2.8 Eligible Employee. Eligible Employee means an employee who has met the
requirements set forth in Section 5.1.
     2.9 Fair Market Value of Common Stock as of the Applicable Grant Date. Fair
Market Value of Common Stock as of the applicable Grant Date shall mean:
          (a) The closing price of the Common Stock on the last day of the
calendar quarter or the nearest prior business day on which trading occurred on
the exchange or market system on which the Common Stock is listed.
          (b) If the Common Stock is not traded on either of the aforesaid
dates, then such value as the Committee, in good faith, shall determine.
Notwithstanding any provision of the Plan to the contrary, no determination made
with respect to the Fair Market Value of Common Stock subject to an Option shall
be inconsistent with Section 423 of the Code or regulations thereunder.
     2.10 Grant Date. Grant Date means any Quarterly Grant Date.
     2.11 Option. Option means an option granted hereunder which will entitle a
Participant to purchase shares of Common Stock.

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 2

 



--------------------------------------------------------------------------------



 



     2.12 Option Price. Option Price means 85 percent of the Fair Market Value
per share of Common Stock as of the applicable Grant Date or such other greater
percentage of the Fair Market Value per share of Common Stock as is set by the
Board.
     2.13 Participant. Participant means an Eligible Employee who has commenced
participation in the Plan pursuant to Section 5.3 hereof.
     2.14 Plan. Plan means the Panera Bread Company Employee Stock Purchase Plan
as set forth herein.
     2.15 Quarterly Grant Date. Quarterly Grant Date means the last business day
of each calendar quarter.

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 3

 



--------------------------------------------------------------------------------



 



ARTICLE 3. ADMINISTRATION
     The Plan shall be administered by the Committee. Subject to the express
provisions of the Plan, the Committee shall have discretion to interpret the
Plan, to prescribe, amend and rescind rules and regulations relating to it,
determine the terms and provisions of the Options granted hereunder and make all
other determinations necessary or advisable for administration of the Plan. The
determination of the Committee on all matters regarding the Plan shall be
conclusive. A member of the Committee shall only be liable for any action taken
or determination made in bad faith.

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 4

 



--------------------------------------------------------------------------------



 



ARTICLE 4. MAXIMUM LIMITATIONS
     The total number of shares of Common Stock available for grant as Options
under the Plan shall not exceed 825,000, and the aggregate number of shares of
Common Stock available for grant as Options pursuant to Section 5.1 shall not
exceed 20,000 as of any Quarterly Grant Date, subject to adjustment pursuant to
Article 8 hereof. Shares of Common Stock granted pursuant to the Plan may be
either authorized but unissued shares or shares now or hereafter held in the
treasury of the Company. In the event that any Option granted pursuant to
Article 5 expires or is terminated, surrendered or cancelled without being
exercised, in whole or in part, for any reason, the number of shares of Common
Stock theretofore subject to such Option shall again be available for grant as
an Option pursuant to Article 5 and shall not reduce the total number of shares
of Common Stock available for grant as such Options as set forth in the first
sentence of this Article 4.

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 5

 



--------------------------------------------------------------------------------



 



ARTICLE 5. BASIS OF PARTICIPATION AND GRANTING OPTIONS
     5.1 Initial Eligibility. Any employee of the Company or a Designated
Subsidiary who has completed three (3) months of employment and is employed by
the Company or a Designated Subsidiary on the date his participation in the Plan
is to become effective shall be eligible to participate as of the first day of
the calendar quarter immediately following completion of such three (3) month
period, provided any Employee who is employed after the first day of the month
shall be deemed to have been employed for the entire month in which his
employment commences. Provided further no employee shall be an Eligible Employee
if such employee works on average less than 20 hours per week during such three
(3) month period.
     5.2 Restrictions on Participation. Notwithstanding any provisions in the
Plan to the contrary, no Employee shall be granted an Option to participate in
the Plan;
          (a) If immediately after the grant such Employee would own stock,
and/or hold outstanding options to purchase stock, possessing 5% or more of the
total combined voting power or value of all classes of stock of the Company (for
purposes of this paragraph, the rules of Section 424(d) of the Code shall apply
in determining stock ownership of any employee); or
          (b) Which permits his right to purchase stock under all employee stock
purchase plans of the Company to accrue at a rate which exceeds $25,000 in fair
market value of the stock (determined at the time such option is granted) for
each calendar year in which such option is outstanding.
     5.3 Commencement of Participation. An Eligible Employee may become a
Participant by completing an authorization for payroll deduction in any whole
percentage equal to no less than 1% and no more than 10% of his compensation as
defined in Section 5.6 of this Plan on the form provided by or on behalf of the
Company and filing it with the Director, Human Resources Administration prior to
the last business day of the quarter or as otherwise determined by the
Committee. Payroll deductions shall commence on the first day of the calendar
quarter following his completion of an enrollment form and shall end at such
time as the Participant withdraws from the Plan in accordance with the
provisions of Article 6. A Participant may decrease the amount of his payroll
deduction once during any calendar quarter. Increases in payroll deduction shall
be effective as of the first day of the calendar quarter following such
increase.
     5.4 Maximum Options Available to Participant. Unless a Participant has
withdrawn as provided in Article 6, each Participant on a Quarterly Grant Date,
commencing with the Quarterly Grant Date, and, subject to earlier termination of
the Plan pursuant to Section 12.2 hereof, ending with the last Quarterly Grant
Date on which shares of Common Stock are available for grant within the
limitations set forth in Article 4, shall be deemed to have automatically
exercised the Option granted hereunder which will entitle him to purchase, at
the Option Price per share applicable to

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 6

 



--------------------------------------------------------------------------------



 



such Quarterly Grant Date, the whole number of shares of Common Stock equal to
the lesser of the amount of compensation the Participant has elected to defer
divided by such applicable Option Price per share of Common Stock or 1,000
shares of Common Stock. The Quarterly Grant Date applicable to an Option granted
pursuant to this Section 5.4 shall be the date of grant of such Option. Unused
payroll deductions will be automatically refunded to the Participant or his
brokerage or other personal account, without interest, except that any amount of
unused payroll deductions which is less than the purchase price of one share of
Common Stock will be carried forward and used in the next calendar quarter,
unless the Participant elects to withdraw in the next calendar quarter, in which
case all of the unused payroll deductions will be refunded in accordance with
Section 6.1 of the Plan.
     5.5 Reduction if Oversubscribed. If the number of shares of Common Stock
for which Options are granted pursuant to Section 5.4 of this Article 5 exceeds
the applicable number set forth in Article 4, then the Options granted under the
applicable paragraph to all Participants shall, in a nondiscriminatory manner
which shall be consistent with Section 11.2 of the Plan, be reduced in
proportion to their respective compensation.
     5.6 Compensation. An Eligible Employee’s compensation means, for purposes
of Section 5.3, the Eligible Employee’s annual rate of compensation as of the
applicable Quarterly Grant Date. Such annual rate of compensation shall be
determined by the Committee in a nondiscriminatory manner which shall be
consistent with Section 11.2 of the Plan.

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 7

 



--------------------------------------------------------------------------------



 



ARTICLE 6. WITHDRAWAL
     6.1 In General. A Participant may withdraw under the Plan at any time by
giving written notice to the Director, Human Resources Administration, which
such withdrawal will be processed promptly by the Company. Withdrawal must be in
whole and not in part. All of the Participant’s payroll deductions will be
refunded to the Participant or his brokerage or other personal account, without
interest, promptly after receipt of his notice of withdrawal and no further
payroll deductions will be made from his pay during the calendar quarter in
which he withdraws.
     6.2 Effect on Subsequent Participation. A Participant’s withdrawal from the
Plan will not have any effect on his ability to participate in any future
Options or in any similar plan which may be hereafter adopted by the Company.
Notwithstanding the foregoing, if a Participant withdraws twice during a Plan
Year, such Participant may not again elect to participate until the first day of
the next following Plan Year.
     6.3 Termination of Employment. Upon termination of the Participant’s
employment for any reason, the payroll deductions credited to his participation
will be returned to him or his brokerage or other personal account, without
interest, or in the case of his death subsequent to the termination of his
employment, to the person or persons entitled thereto under Section 7.2 or to
the Participant’s account. If, prior to the Quarterly Grant Date, the Designated
Subsidiary by which an employee is employed shall cease to be a subsidiary of
the Company, or the employee is transferred to a subsidiary of the Company that
is not a Designated Subsidiary, the employee shall be deemed to have terminated
his employment for the purposes of the Plan.

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 8

 



--------------------------------------------------------------------------------



 



ARTICLE 7. TRANSFERABILITY
     7.1 Option Not Subject to Assignment. No Option may be transferred,
assigned, pledged or hypothecated (whether by operation of law or otherwise),
except as provided by will or the applicable laws of descent or distribution,
and no Option shall be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of an
Option, or levy of attachment or similar process upon the Option not
specifically permitted herein shall be null and void and without effect. An
Option may be exercised only by the Participant during his lifetime.
     7.2 Designation of Beneficiary. A Participant may file a written
designation of a Beneficiary who is to receive any stock and/or cash. Such
designation of Beneficiary may be changed by the Participant at any time by
written notice to the Director, Human Resources Administration. In the event the
Participant fails to designate a Beneficiary, the Participant’s spouse shall be
deemed to be the Beneficiary. If the Participant is unmarried at the time of
death, the Participant’s estate shall be deemed to be the Beneficiary.

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 9

 



--------------------------------------------------------------------------------



 



ARTICLE 8. ADJUSTMENT PROVISIONS
     The aggregate number of shares of Common Stock with respect to which
Options may be granted, the aggregate number of shares of Common Stock subject
to each outstanding Option, and the Option Price per share of each Option may
all be appropriately adjusted as the Board may determine for any increase or
decrease in the number of shares of issued Common Stock resulting from a
subdivision or consolidation of shares, whether through reorganization,
recapitalization, stock split-up, stock distribution or combination of shares,
or the payment of a share dividend or other increase or decrease in the number
of such shares outstanding effected without receipt of consideration by the
Company. Adjustments under this Article 8 shall be made according to the sole
discretion of the Board, and its decision shall be binding and conclusive.

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 10

 



--------------------------------------------------------------------------------



 



ARTICLE 9. DISSOLUTION, MERGER AND CONSOLIDATION
     Upon the dissolution or liquidation of the Company, or upon a merger or
consolidation of the Company in which the Company is not the surviving
corporation, each Option granted hereunder shall expire as of the effective date
of such transaction; provided, however, that the Board shall give written notice
of such event to each Participant providing that (i) each such Participant will
have a right to exercise his wholly or partially unexercised Option to the
extent of accumulated payroll deductions as of a date specified by the Board in
the notice and prior to the effective date of such transaction, subject to the
restrictions set forth in the Plan or (ii) all outstanding Options will be
cancelled as of a date prior to the effective date of such transaction and that
all accumulated payroll deductions will be refunded to the Participant or his
brokerage or other personal account, without interest.

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 11

 



--------------------------------------------------------------------------------



 



ARTICLE 10. CONDITIONS SUBSEQUENT TO EFFECTIVE DATE
     The Plan is subject to the approval of the Plan by the holders of a
majority of the outstanding shares of Common Stock of the Company within
12 months before or after the date of adoption of the Plan by the Board. The
Plan shall be null and void and of no effect if the foregoing condition is not
fulfilled.

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 12

 



--------------------------------------------------------------------------------



 



ARTICLE 11. LIMITATION ON OPTIONS
     Notwithstanding any other provisions of the Plan:
     11.1 Plan Construction. The Company intends that Options granted and Common
Stock issued under the Plan shall be treated for all purposes as granted and
issued under an employee stock purchase plan within the meaning of Section 423
of the Code and regulations issued thereunder. Any provisions required to be
included in the Plan under said Section and regulations issued thereunder are
hereby included as fully and though set forth in the Plan at length. Words used
in the Plan, regardless of the number of gender specifically used, will be
deemed and construed to include any other number or plural, and any other
gender, masculine, feminine or neuter, as the context requires.
     11.2 Nondiscrimination. All Eligible Employees shall have the same rights
and privileges under the Plan, except that the amount of Common Stock which may
be purchased under Options granted on any Quarterly Grant Date, pursuant to
Section 5.4, shall bear a uniform relationship to the compensation of Eligible
Employees. All rules and determinations of the Board in the administration of
the Plan shall be uniformly and consistently applied to all persons in similar
circumstances.

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 13

 



--------------------------------------------------------------------------------



 



ARTICLE 12. MISCELLANEOUS
     12.1 Legal and Other Requirements. The obligations of the Company to sell
and deliver Common Stock under the Plan shall be subject to all applicable laws,
regulations, rules and approvals, including, but not by way of limitation, the
effectiveness of a registration statement under the Securities Act of 1933 if
deemed necessary or appropriate by the Company. Certificates for shares of
Common Stock issued hereunder may be legended as the Board shall deem
appropriate.
     12.2 Termination and Amendment of the Plan. The Board, without further
action on the part of the stockholders of the Company to the extent permitted by
law, regulation and stock exchange requirements, may from time to time alter,
amend or suspend the Plan or any Option granted hereunder or may at any time
terminate the Plan, except that it may not effect a change inconsistent with
Section 423 of the Code or regulations issued thereunder. No action taken by the
Board under this Section may materially and adversely affect any outstanding
Option without the consent of the holder thereof.
     12.3 Application of Funds. The proceeds received by the Company from the
sale of Common Stock pursuant to Options will be used for general corporate
purposes.
     12.4 Withholding Taxes. Upon the exercise of any Option under the Plan, the
Company shall have the right to require the Participant to remit to the Company
an amount sufficient to satisfy all federal, state and local withholding tax
requirements prior to the delivery of any certificate or certificates for shares
of Common Stock.
     12.5 Right to Terminate Employment. Nothing in the Plan or any agreement
entered into pursuant to the Plan shall confer upon any Eligible Employee or
Participant the right to continue in the employment of the Company or any
Designated Subsidiary or affect any right which the Company or any Designated
Subsidiary may have to terminate the employment of such Eligible Employee or
Participant.
     12.6 Rights as a Stockholder. No Participant shall have any right as a
stockholder unless and until certificates for shares of Common Stock are issued
to him.
     12.7 Leaves of Absence and Disability. Subject to applicable law, the
Committee shall be entitled to make such rules, regulations and determinations
as it deems appropriate under the Plan in respect of any leave of absence taken
by or disability of any Eligible Employee or Participant. Without limiting the
generality of the foregoing, the Board shall be entitled to determine, subject
to applicable law, (i) whether or not any such leave of absence shall constitute
a termination of employment within the meaning of the Plan, and (ii) the impact,
if any, of such leave of absence on Options under the Plan theretofore granted
to any Eligible Employee or Participant who takes such leave of absence.

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 14

 



--------------------------------------------------------------------------------



 



     12.8 Notices. Every direction, revocation or notice authorized or required
by the Plan shall be deemed delivered to the Company (1) on the date it is
personally delivered to the Director, Human Resources Administration of the
Company at its principal executive offices or (2) three business days after it
is sent by registered or certified mail, postage prepaid, addressed to the
Director, Human Resources Administration at such offices; and shall be deemed
delivered to the Participant (1) on the date it is personally delivered to him
or (2) three business days after it is sent by registered or certified mail,
postage prepaid, addressed to him at the last address shown for him or her on
the records of the Company or of any Designated Subsidiary.
     12.9 Applicable Law. All questions pertaining to the validity, construction
and administration of the Plan and Options granted hereunder shall be determined
in conformity with the laws of Delaware, to the extent not inconsistent with
Section 423 of the Code and regulations thereunder.
     12.10 Elimination of Fractional Shares. If under any provision of the Plan
which requires a computation of the number of shares of Common Stock subject to
an Option, the number so computed is not a whole number of shares of Common
Stock, such number of shares of Common Stock shall be rounded down to the next
whole number.

      Employee Stock Purchase Plan
for Panera Bread Company, as
amended August 10, 2007   Page 15

 